Wilkie, J.
(dissenting). Annexation proceedings are purely statutory.1 The only statutory requirement as to the contiguity of territory proposed to be annexed is set forth in sec. 66.021 (2), Stats., which reads as follows:
“Methods of annexation. Territory contiguous to any city or village may be annexed thereto in the following ways
There is no further statutory definition of what the term “contiguous” means.
The majority has engrafted onto the statute the additional requirement that a proposed annexation is subject to review under the “rule of reason” to determine whether the proposed boundary lines are “reasonable in the sense they were not fixed arbitrarily, capriciously, or in the abuse of discretion.” 2
I see no basis for superimposing this additional requirement. The statute merely requires that the property proposed to be annexed be “contiguous” to the annexing city or village. There is no requirement as to the extent or degree of contiguity. There is no statutory prohibition against a “corri*48dor” or “strip” annexation. We have found no previous case in this state that defines the term “contiguous” as applied to municipal annexations. Decisions of this court dealing with school-district attachment proceedings have approved “strip” or “corridor” attachments.3
In the instant case the trial court found that the proposed annexed territory was contiguous to the city and that the requirements of the statute had been met. The record also shows that, prior to enactment of the annexation ordinance, the Racine common council had received a report from the planning division of the Wisconsin department of resource development, finding that the annexation was not against the public interest. This report was submitted pursuant to sec. 66.021 (11) (c) 1 and 2, Stats., which orders the planning division in part to consider whether the proposed territory to be annexed is “contiguous.”
Under present laws cities or villages must consider proposed annexations as presented by petitioners on a “take it or leave it” basis. They may not initiate proposed annexations of territory that they consider should properly be annexed in the orderly development of the urban community. The procedure that is entirely laid out by statute has been evolved over many years by the legislature, which, in almost every biennium, is asked to give careful consideration to changes in these statutes. Especially in view of this legislative history, I do not think that this court should now attach this court-made modification of the requirement of “contiguity.”
If the “rule of reason” is to be engrafted onto sec. 66.021 (2), Stats., in regard to whether or not the proposed annexed area is “contiguous,” then certainly the trial court should have a chance to enter findings on whether the pro*49posed boundary lines were “reasonable in the sense that they were not fixed arbitrarily, capriciously, or in abuse of discretion.”
I must respectfully take strong exception to the majority’s conclusion that the proposed boundary lines were unreasonable as a matter of law. I would affirm.
I am authorized to state that Mr. Justice FaiRCHild joins in this opinion.

 Madison v. Blooming Grove (1961), 14 Wis. (2d) 143, 109 N. W. (2d) 682; Town of Madison v. City of Madison (1960), 12 Wis. (2d) 100, 106 N. W. (2d) 264.


 Town of Fond du Lac v. City of Fond du Lac (1964), 22 Wis. (2d) 533, 541, 126 N. W. (2d) 201.


 Joint School Dist. v. Sosalla (1958), 3 Wis. (2d) 410, 88 N. W. (2d) 357; State ex rel. Badtke v. School Board (1957), 1 Wis. (2d) 208, 83 N. W. (2d) 724.